Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Lane on May 6, 2021.

The application has been amended as follows: 

1. (Currently Amended) An apparatus comprising:
an interface to receive a plurality of work requests from a plurality of clients; and a plurality of engines to perform the plurality of work requests;
wherein the work requests are to be dispatched to the plurality of engines from a plurality of work queues, the work queues to store a work descriptor per work request, each work descriptor to include an identifier of the corresponding client, a privilege of the corresponding client, an interrupt handle designating an entry in an interrupt message table, and all other information needed to perform a corresponding work request, 
wherein the apparatus validates the interrupt handle using a process address space identifier to ensure the corresponding client is allowed to use the interrupt handle.



receiving, by a device, one of a plurality of work requests from one of a plurality of clients; and
dispatching, from one of a plurality of work queues, the one of the plurality of work requests to one of a plurality of engines;
wherein the work queues are to store a work descriptor per work request, each work descriptor to include an identifier of the corresponding client, a privilege of the corresponding client, an interrupt handle designating an entry in an interrupt message table, and all other information needed to perform a corresponding work request, 
wherein the device validates the interrupt handle using a process address space identifier to ensure the corresponding client is allowed to use the interrupt handle.


19. (Currently Amended) A system comprising:
a processor to execute a client;
a co-processor to perform a work request from the client; and
wherein the client is to submit the work request to the co-processor through a work queue, the work queues to store a work descriptor corresponding to the work request, the work descriptor to include an identifier of the corresponding client, a privilege of the corresponding client, an interrupt handle designating an entry in an interrupt message table, and all other information needed to perform a corresponding work request, 
wherein the co-processor validates the interrupt handle using a process address space identifier to ensure the corresponding client is allowed to use the interrupt handle.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach, either alone or in combination, all the features of the independent claims, and in particular a work descriptor per work request, each work descriptor to include an identifier of the corresponding client, a privilege of the corresponding client, an interrupt handle designating an entry in an interrupt message table, and all other information needed to perform a corresponding work request, wherein the apparatus validates the interrupt handle using a process address space identifier to ensure the corresponding client is allowed to use the interrupt handle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NIMESH G PATEL/               Primary Examiner, Art Unit 2185